Citation Nr: 0817486	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  03-10 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of 
lacerations to the back, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1971 to 
April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In November 2004 and January 2007, the 
Board remanded the veteran's claim for additional 
development.


FINDINGS OF FACT

1.  The veteran's service-connected left shoulder scar has 
been tender and painful.

2.  From April 16, 2007, the veteran has had limited motion 
of the left shoulder to shoulder level as a result of 
service-connected left shoulder scar.

3.  The veteran's service-connected laceration to the left 
shoulder causes slight muscle injury; the injury is not 
manifested by severe disability to Muscle Group II.

4.  The veteran has two service-connected superficial scars 
of the low back that are residuals of the lacerations to the 
back.  There has been no pain, tenderness, or limitation of 
motion associated with the low back scars on objective 
examination.

5.  The veteran's service-connected lacerations to the low 
back cause slight muscle injury; the injury is manifested by 
no more than slight disability to Muscle Group XX, with no 
associated limitation of motion.


CONCLUSIONS OF LAW

1.  From April 16, 2007, the criteria for a separate 20 
percent rating for limitation of motion of the left shoulder 
associated with service-connected left shoulder scar have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, 4.118, Diagnostic Codes 5201, 7805 (2007).

2.  The criteria for a rating in excess of 10 percent for 
other service-connected residuals of lacerations to the back, 
to include a tender and painful left shoulder scar, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.56, 4.71a, 
4.73, 4.118, Diagnostic Codes 5302, 5320, 7800, 7801, 7802, 
7803, 7804, 7805 (2007); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, 7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

While the case was most recently in remand status, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision regarding the general notice requirements for 
increased rating claims.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The Board finds that notice letters, dated 
in September 2003, June 2005, and February 2007, satisfy 
those requirements.  The veteran was notified to submit 
evidence showing that his service-connected residuals of 
lacerations to the back had increased in severity.  He was 
told that the evidence submitted could be in the form of a 
doctor's statement that contained physical and clinical 
findings.  The evidence could also be in the form of lay 
evidence, including statements from individuals who were able 
to describe the disability from their own knowledge and 
personal observation.  Additionally, the letters informed the 
veteran that he could submit his own statement describing the 
frequency and severity of symptoms if he did not have recent 
evidence.

The February 2007 letter also set forth how VA determines 
disability ratings.  The veteran was informed that depending 
on the disability involved, VA will assign a rating from zero 
percent to 100 percent, and that his service-connected 
residuals of lacerations to the back were currently evaluated 
as 10 percent disabling.  He was told that VA uses a schedule 
for evaluating disabilities and the letter cited to the 
appropriate regulation.  Furthermore, in determining the 
disability rating, the letter stated that VA considers the 
nature and symptoms of the condition, the severity of the 
symptoms, and the impact of the condition and symptoms on 
employment.  Because the veteran was provided with the 
information and evidence needed to substantiate the claim, 
further remand is not necessary for that purpose.

The Board also finds that the September 2003, June 2005, and 
February 2007 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the veteran was notified that VA was 
responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  
Additionally, the veteran was also told to send in any 
evidence in his possession that pertained to the claim.  
Therefore, the Board does not find that further notice is 
necessary to notify the veteran of what evidence will be 
obtained by whom with respect to the issue on appeal.

The Board notes that through the February 2007 notice letter, 
the veteran was provided with the criteria for assigning 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In this case, complete VCAA notice was not 
provided until after the veteran's claim on appeal was 
initially adjudicated.  Nevertheless, the claim was properly 
re-adjudicated in July 2007, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).  Consequently, in light of the adequate notice in 
accordance with the VCAA as described above, a remand of the 
issue on appeal for further notification is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Centers (VAMCs) in 
Tallahassee, Florida, and Cleveland, Ohio.  The veteran 
submitted a private evaluation, dated in June 2007, from the 
Firelands Regional Medical Center.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.  Additionally, throughout the 
pendency of his claim, the veteran has been provided multiple 
VA examinations, the reports of which are of record.  Given 
the assistance that has been provided to the veteran in 
connection with the claim on appeal, the Board finds that 
VA's duty to assist has been met.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

II. Analysis

The veteran asserts that his service-connected residuals of 
lacerations to the back have become more disabling.  In 
addition to disability associating with scarring, the veteran 
maintains that the residual injury affects his motion, 
particularly concerning the left shoulder.  Thus, he contends 
that a higher rating is warranted.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The Court has held that consideration 
of the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The veteran's originally suffered lacerations to the back in 
June 1974 when he fell over on to glass during an 
altercation.  Service medical records indicate that he was 
treated for multiple lacerations to the back for several 
days.  The areas were irrigated and sutured.  At that time, 
two lacerations were identified.  One was six inches long 
extending through the posterior axillary line and exposing 
the axillary space.  There was no apparent vessel or nerve 
damage.  The second laceration was four inches long in the 
sub scapular region.  X-rays taken at that time revealed no 
pneumothorax.

As a result of the injury, the veteran was put on temporary 
profile.  Later in June 1974, the veteran was seen in the 
surgical clinic.  It was noted that the wounds had healed.  
During an August 1975 periodic examination, the examiner 
noted that there were two large injury scars on the posterior 
of the left chest.  The scars were also seen during the 
veteran's separation examination that was administered in 
March 1976.

The veteran was awarded service connection for residuals of 
lacerations to the back by a February 1977 rating decision.  
Since that time, the disability has been rated as 10 percent 
disabling for the residual disability, including scars.  In 
the rating decision, the RO appeared to service connect five 
scars that were residuals of the lacerations although two of 
the scars were more prominent.  The residual scarring was 
noted in a June 1976 VA examination report.

The residual disability has been evaluated as 10 percent 
disabling under Diagnostic Code 7804 for superficial scars 
that are painful on examination.  A maximum rating of 10 
percent is warranted for such scars.  According to a note 
following the diagnostic code, a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118 (Diagnostic Code 7804) (2007).

There are other diagnostic codes that pertain to scarring 
under which the veteran's service-connected scars may be 
potentially rated.  Under Diagnostic Code 7800, ratings are 
assigned from 10 percent to 80 percent for disfigurement of 
the head, face, or neck.  Diagnostic Code 7801 allows for a 
10 percent rating, or higher, for scars, other than on the 
head, face, or neck, that are deep or that cause limited 
motion, which are an area exceeding 6 square inches (39 sq. 
cm.) or greater.  A note, following the criteria, defines a 
deep scar as one associated with underlying soft tissue 
damage.  Diagnostic Code 7802 provides for a maximum 10 
percent rating for scars, other than on the head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area of 144 square inches (929 sq. cm.) or 
greater.  Under Diagnostic Code 7803, a maximum 10 percent 
rating is warranted for unstable superficial scars.  A note, 
following the criteria, defines an unstable scar as one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Under Diagnostic Code 7805, scars are to 
be rated on the basis of limitation of function of the 
affected part.  38 C.F.R. § 4.118.

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49590-99 (July 31, 2002) (codified at 38 C.F.R. 
§ 4.118 (2007)).  Because this change took effect during the 
pendency of the veteran's appeal, both the former and the 
revised criteria will be considered in evaluating the 
veteran's service-connected residuals of lacerations to the 
back.  The veteran was notified of the change in criteria by 
way of the statement of the case that was issued in April 
2003.  The veteran's claim has been evaluated by the RO under 
both sets of criteria.  In evaluating the veteran's claim, 
the Board must determine whether the revised version is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, even if the Board finds the revised version 
more favorable, the reach of the new criteria can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

The veteran filed his claim for an increased rating in May 
2002.  Consequently, prior to August 30, 2002, the veteran's 
disability, at least as it pertains to scars, may be 
evaluated only under the previous criteria.  From August 30, 
2002, the veteran's scars may be evaluated under both the old 
and the new sets of criteria.  For this claim, there is no 
relevant medical evidence addressing the severity of the 
residuals of lacerations to the back that was produced during 
the claims process prior to an October 2002 VA examination 
report.  There are VA treatment records associated with the 
claims file that pre-date the effective date of the 
regulation change, but those records primarily pertain to 
treatment for other disabilities and do not address the level 
of disability of the issue on appeal.

Under Diagnostic Code 7800 of the previous criteria, scars 
that were disfiguring to the head, face, or neck were 
evaluated as noncompensably (zero percent) disabling to 
50 percent disabling depending on the severity of the 
disfigurement.  Diagnostic Code 7801 provided for a 10 
percent rating, or higher, for scars that were the result of 
third degree burns depending on the area covered by the scar.  
Under Diagnostic Code 7802, a maximum 10 percent rating was 
warranted for scars resulting from second degree burns that 
covered an area or areas approximating one square foot 
(.1 sq. m.).  Under Diagnostic Code 7803, a maximum 10 
percent rating was warranted for superficial scars that were 
poorly nourished with repeated ulceration.  Under the 
previous version of Diagnostic Code 7804, a maximum 10 
percent rating was warranted for superficial scars that were 
tender and painful on objective demonstration.  Diagnostic 
Code 7805 of the previous criteria is identical to the 
revised criteria; that is, scars were to be rated on the 
basis of limitation of function of the affected part.  
38 C.F.R. § 4.118 (2002).

A review of the post-service medical records reveals that the 
veteran underwent VA examination in June 1976.  Despite the 
in-service notation of two lacerations, the June 1976 
examiner noted that there were five laceration scars on the 
left side of the back averaging three inches in length.  The 
examiner stated that two of them were more prominent.  It 
appears that the RO service connected all five scars in the 
February 1977 rating decision.  However, several subsequent 
VA examinations have identified no more than three scars on 
the veteran's back.  Color photographs from October 2002, 
October 2005, and April 2007 VA examinations show no more 
than three distinct scars.  Every indication is that the 
three scars currently identified are residuals from the in-
service lacerations to the back.  Thus, the Board will 
address the severity of the three scars.

First, there is a scar on the back near the left shoulder.  
Historically, this scar was found to be tender and painful on 
objective demonstration.  Although there was no objective 
pain or tenderness to palpation shown during VA examinations 
in October 2002 or October 2005, there was some indication 
that the scar was painful and tender during an April 2007 VA 
examination.  In any event, the 10 percent rating for tender 
and painful scar is preserved as it has been continuously 
rated at 10 percent for 20 or more years.  See 38 C.F.R. 
§§ 3.951(b), 4.118 (Diagnostic Code 7804) (2007).

Regarding the revised criteria, an evaluation in excess of 10 
percent is not warranted for the left shoulder scar under 
Diagnostic Codes 7800, 7801, 7802, or 7803.  This is so, 
because the scar is not on the head, face, or neck.  See 
38 C.F.R. § 4.118 (Diagnostic Code 7800).  Additionally, on 
VA examination, it has been determined that the scar covers 
an area of approximately 4.5 sq. cm. (most recently measured 
as 9 cm. by 0.5 cm. during the April 2007 VA examination).  
Even when the areas covered by the two other service-
connected scars of the low back are added to the area of the 
left shoulder scar, the combined area does not approximate 
the required area necessary to warrant a 20 percent rating 
(77 sq. cm.), or higher, under Diagnostic Code 7801.  
Furthermore, because the veteran is already receiving a 10 
percent rating for the scar, a higher rating is not warranted 
under Diagnostic Codes 7802 and 7803.  Those diagnostic codes 
allow for no more than a maximum schedular rating of 10 
percent.  

A rating in excess of 10 percent is not warranted under 
Diagnostic Codes 7800, 7801, 7802, or 7803 of the previous 
regulations pertaining to evaluation of skin disabilities.  
Again, the scar is not located on the head, face, or neck.  
See 38 C.F.R. § 4.118 (Diagnostic Code 7800) (2002).  
Additionally, the scar did not result from burns.  See 
38 C.F.R. § 4.118 (Diagnostic Codes 7801, 7802) (2002).  
Furthermore, Diagnostic Code 7803 of the old provisions does 
not allow for a higher schedular rating than the 10 percent 
that the veteran is already receiving.

Although a rating in excess of 10 percent is not warranted 
under any of the diagnostic codes discussed above, a higher 
rating may still be warranted under Diagnostic Code 7805 
(unchanged from the previous regulations) for limitation of 
function caused by the scar.  Generally, the evaluation of 
the same disability under various diagnoses is pyramiding and 
it is to be avoided.  38 C.F.R. § 4.14 (2007).  However, 
where separate and distinct manifestations have arisen from 
the same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).

An August 1993 VA examination first documented that the 
veteran's left shoulder scar caused some limitation of 
function of the left shoulder.  Limitation of motion of the 
shoulder is evaluated under Diagnostic Code 5201.  The 
veteran's left shoulder is part of his non-dominant side 
(minor), as he is right-handed.  This diagnostic code 
provides for a 20 percent evaluation for limitation of motion 
of the minor arm when motion is limited to the shoulder 
level.  Limitation of motion to midway between the side and 
shoulder level also warrants a 20 percent evaluation for the 
minor arm.  Limitation of motion to 25 degrees from the side 
warrants a 30 percent evaluation for the minor arm.  
38 C.F.R. § 4.71a (Diagnostic Code 5201) (2007).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In October 2005, the veteran's range of motion of the left 
shoulder was measured during a VA muscles examination.  He 
was able to flex and abduct to 160 degrees with pain at the 
extremes.  The examiner stated that there were no changes on 
repetitive motion.  During a separate October 2005 VA scar 
examination, an examiner noted that there was no limitation 
of function or motion caused by the scar except when the 
veteran lifted his left side or reached with his left side.  
Based on those two examinations, a compensable level of 
limitation of motion of the left shoulder was not evidenced.  
Even with the consideration of pain and repetitive motion, 
the veteran's left shoulder motion was not limited to 
shoulder level.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 204-7.

On April 16, 2007, the veteran underwent further VA 
examination pursuant to the Board's January 2007 remand.  
During that examination, flexion of the left shoulder was 
measured to 90 degrees and abduction to 120 degrees.  The 
examiner noted that there was some weakness, loss of power, 
and fatigability associated with the left shoulder.

Because the veteran's flexion of the left shoulder was 
limited to shoulder level during the April 2007 examination, 
the criteria for a 20 percent rating have been met.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5201).  It has been 
indicated that the veteran's limitation of motion of the left 
shoulder is associated with his service-connected left 
shoulder scar.  Therefore, a rating of 20 percent is 
warranted for limitation of motion of the left shoulder as a 
result of limitation of function of the affected part of the 
scar.  See 38 C.F.R. § 4.118 (Diagnostic Code 7805) (2007).  
This rating is separate from, and is to be combined with, the 
10 percent rating for tender and painful scar.  See Esteban, 
6 Vet. App. at 259.

There is no indication the veteran's left shoulder was 
limited to shoulder level as a result of the left shoulder 
scar prior to the April 2007 VA examination.  Consequently, 
the 20 percent rating is warranted since the date of that 
examination and at no time during the time period of the 
claim prior to that examination.  See Hart, 21 Vet. App. at 
509-10.  Thus, the separate 20 percent rating is warranted 
effective April 16, 2007, the date of the VA examination 
reflecting an increase in severity of the service-connected 
disability.

The Board notes that the veteran submitted a private 
functional capacity evaluation report from Firelands Regional 
Medical Center, dated in June 2007.  The report indicated 
functional loss of the left upper extremity.  Regarding range 
of motion of the left shoulder, the veteran was able to flex 
to 90 degrees, but only abduct to 70 degrees.  The abduction 
measurement is inconsistent with the measurement noted during 
the VA examination just two months earlier.  Even if 70 
degrees is considered to be the veteran's true level of 
abduction, a rating in excess of 20 percent is not warranted 
for limitation of motion of the left shoulder, because for 
the minor arm, no more than a 20 percent rating is warranted 
even when the motion is limited to midway between side and 
shoulder level.  For a 30 percent rating, the left shoulder 
would have to be limited to 25 degrees from the side.  That 
level of impairment has not been approximated.  Thus, even 
with consideration of pain and other factors, a rating in 
excess of 20 percent is not warranted.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5201).

Regarding the two service-connected scars of the low back, 
the evidence reflects that they are much less disabling than 
the left shoulder scar.  The veteran's representative 
contends that separate 10 percent ratings are warranted for 
each painful and tender scar even though the scars are the 
result of the same injury.  Even if such ratings were 
permissible, the medical evidence has not shown that the 
veteran's two low back scars are painful and tender on 
objective examination.  See 38 C.F.R. § 4.118 (Diagnostic 
Code 7804) (2007); 38 C.F.R. § 4.118 (Diagnostic Code 7804) 
(2002).

Ever since the VA examination in August 1993, the scars have 
been characterized by examiners as superficial and nontender 
without pain.  In the October 2005 VA examination report, two 
scars were identified; one on the left low back and one on 
the right low back.  There was no pain or tenderness 
associated with the scars.  In the April 2007 examination 
report, two scars were identified; one in the left mid-
thoracic area and one in the right lumbar area.  The examiner 
reported that the veteran stated that the scars were painful 
and tender.  However, there is no indication that this was 
demonstrated objectively on examination.  Consequently, 
separate 10 percent ratings for painful and tender scars are 
not warranted.

Unlike the left shoulder scar, there is no indication that 
the low back scars cause limitation of motion.  Although VA 
examination, particularly an April 2007 muscles examination 
documented that the veteran has some limitation of motion of 
the lumbar spine, the examiner did not relate the limitation 
of motion to the low back scars.  Significantly, symptoms 
other than superficial scar have not been evidenced during 
any of the several VA examinations administered in connection 
with the claim.  The disability caused by the two scars does 
not rise to a compensable level.  Consequently, separate 
ratings for the two low back scars are not warranted.

In addition to scarring, the residuals of the lacerations of 
the back include muscle injuries.  In the June 1976 VA 
examination report, the examiner noted that Muscle Groups II 
and XX were affected by the laceration injuries.  
Examinations since that time have consistently found that 
there was involvement in Muscle Group II as a result of the 
left shoulder laceration and involvement in Muscle Group XX 
as a result of the two low back lacerations.  Thus, the Board 
will address whether higher or separate ratings are warranted 
for injuries to those two muscle groups.  See Esteban, 6 Vet. 
App. at 259.

Diagnostic Code 5302 provides evaluations for disability of 
Muscle Group II.  The functions of these muscles are as 
follows:  depression of arm from vertical overhead to handing 
at side (1, 2); downward rotation of scapula (3, 4); 1 and 2 
act with Group III in forward and backward swinging of the 
arm.  The muscle group includes the extrinsic muscles of the 
shoulder girdle:  (1) pectoralis major II (costosternal); (2) 
latissimus dorsi and teres major (teres major, although 
technically an intrinsic muscle, is included with latissimus 
dorsi); (3) pectoralis minor; and (4) rhomboid.  Disability 
for the non-dominant side under this provision is evaluated 
as:  slight (zero percent), moderate (20 percent), moderately 
severe (20 percent), and severe (30 percent).  38 C.F.R. 
§ 4.73 (Diagnostic Code 5302) (2007).

Diagnostic Code 5320 provides evaluations for disability of 
Muscle Group XX.  The functions of these muscles are as 
follows:  postural support of body and extension and lateral 
movements of the spine.  The muscle group includes the spinal 
muscles:  sacrospinalis (erector spinae and its prolongations 
in thoracic and cervical regions).  Disability for the lumbar 
region under this provision is evaluated as:  slight 
(zero percent), moderate (20 percent), moderately severe 
(40 percent), and severe (60 percent).  38 C.F.R. § 4.73 
(Diagnostic Code 5320).

As set forth in the above criteria, disabilities resulting 
from muscle injuries are classified as slight, moderate, 
moderately severe, and severe.  38 C.F.R. § 4.56(d) (2007).  
Slight muscle disability contemplates a simple wound of the 
muscle without debridement or infection; a service department 
record of a superficial wound with brief treatment and return 
to duty; healing with good functional results; and no 
cardinal signs or symptoms of muscle disability.  
Objectively, there is a minimal scar; no evidence of fascial 
defect, atrophy, or impaired tonus; and no impairment of 
function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(d)(1).

Moderate muscle disability contemplates a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars that are small or linear, indicating a short track 
of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability contemplates a through 
and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability contemplates a through and through 
or deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding, and scarring; a service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound; a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries; and, if present, evidence of inability to 
keep up with work requirements.  Objectively, there are 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area; muscles swell and harden abnormally in 
contraction; and tests of strength, endurance, or coordinated 
movements indicate severe impairment of function when 
compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle 
disability:  (a) x-ray evidence of minute, multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (b) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination; and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2007).

Evaluating a muscle injury requires an analysis of the extent 
of the initial injury in addition to the current level of 
disability.  As described above, the veteran suffered 
lacerations to his back in June 1974.  The service medical 
records indicate that the type of muscle injuries involving 
Muscle Groups II and XX were slight in nature.  The wounds 
were simple and there were no residuals of debridement or 
infection noted in the records.  A moderate type of muscle 
injury includes a through and through or deep penetrating 
wound from a bullet, shell, or shrapnel.  In this case the 
veteran was injured by glass that did not result in more than 
a few days of in-service treatment.  Additionally, the 
veteran had no complaints noted in the service medical 
records following the injuries.  Scars were noted on several 
occasions, but there were no consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability.  
There was no indication that there were retained fragments of 
glass.  An in-service chest x-ray was negative.  In 
consideration of the in-service evidence regarding the 
history and type of injuries, the muscle injuries were no 
worse than slight in nature.

Regarding Muscle Group XX, the objective evidence associated 
with claims file during the time period of the claim does not 
reflect greater than slight severity of muscle disability.  
During the October 2005 VA muscles examination, the examiner 
noted that, although there was involvement of Muscle Group XX 
as a result of the lacerations, there was no atrophy or 
muscle damage.  Likewise, the April 2007 VA muscles examiner 
noted that there was no atrophy in Muscle Group XX.  Without 
any objective disability, other than the superficial scars, 
the muscle injuries to Muscle Group XX cannot be 
characterized as anything other than a slight disability.  
Moderate muscle injury is not evidenced.  See 38 C.F.R. 
§ 4.73 (Diagnostic Code 5320).  Thus, a higher or separate 
rating for residuals of lacerations to the back is not 
warranted under that diagnostic code.

With respect to Muscle Group II, the October 2005 VA examiner 
found that there was some atrophy of the latissimus muscle as 
a result of the wound.  Additionally, the veteran had 
subjective complaints of pain and weakness of the left 
shoulder.  The April 2007 VA examiner found that there was a 
little bit of atrophy of the muscle group.  The veteran had 
some weakness, loss of power, and fatigability.

The objective evidence reflects a muscle disability that is 
more than slight in nature.  However, the veteran is already 
receiving a 20 percent rating for limitation of motion of the 
shoulder as a result of this injury.  The shoulder is the 
joint that Muscle Group II affects.  Therefore, a separate 
rating specifically for the muscle injury would be 
pyramiding.  See 38 C.F.R. § 4.14.  Thus, the objective 
evidence would have to show that the muscle injury was severe 
in order to receive a higher rating of 30 percent.  See 
38 C.F.R. § 4.73 (Diagnostic Code 5302).  Although some 
atrophy was demonstrated on examination, the muscle injury 
does not approximate the disability level contemplated by the 
criteria for a severe muscle disability.  There is no 
indication of wide damage to muscle groups as a result of a 
missile track.  The muscles are not soft and flabby with loss 
of deep fascia or muscle substance.  Moreover, the evidence 
does not suggest severe impairment of function or the 
existence of signs of severe muscle disability.  
Consequently, a higher or separate rating is not warranted 
under Diagnostic Code 5302.

The Board notes that an injury to the pleural cavity may 
receive a separate rating in connection with muscle injury 
evaluations.  See 38 C.F.R. § 4.97 (Diagnostic Code 6845) 
(2007).  In this case, although the injuries were to the 
posterior section of the thorax, there was no pleural cavity 
injury.  In-service x-rays of the chest at the time of the 
injury showed no pneumothorax.  X-rays of the chest that were 
administered during the October 2002 VA examination showed 
normal lungs.  Therefore, a separate rating for pleural 
cavity injury is not warranted.

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's residuals of lacerations to the 
back reflect so exceptional or unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  
In this case, there is no evidence showing that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disability otherwise renders impractical the 
application of the regular schedular standards.  In fact, his 
disability is accurately reflected by the schedular criteria.  
In the absence of evidence of such factors as those outlined 
above, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that, from 
April 16, 2007, a separate 20 percent rating is warranted for 
limitation of motion of the left shoulder associated with a 
scar that is a service-connected residual of lacerations to 
the back.  This is a separate rating from the rating for a 
painful and tender left shoulder scar.  Higher ratings and 
other separate ratings are not warranted.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against a further increase 
or separate rating, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

A 20 percent rating for limitation of motion of the left 
shoulder associated with a service-connected left shoulder 
scar is granted, effective April 16, 2007, subject to the 
laws and regulations governing the payment of monetary 
awards.

A rating in excess of 10 for other residuals of lacerations 
to the back, including painful and tender scar, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


